WARNER, C.J.,
dissenting.
I would affirm. The factual issue that the trial court addressed at the evidentiary hearing was whether appellant’s trial counsel erroneously advised appellant that he would serve only a seven month jail sentence. While he filed a motion for appointment of counsel, the motion was filed before the trial court denied an evidentiary hearing as to all but the foregoing factual inquiry. He did not request an attorney at any of the various times that he was present before the judge on this issue; the matter had to be continued several times for various reasons.
At the hearing, appellant’s attorney testified that she went over the sentence with him in detail and never advised him that he would serve only seven months. Appellant testified that she did advise him incorrectly. Thus, the matter was a question of credibility of the witnesses.
The issue was not complex nor did it require research. I would affirm the trial court’s ruling, as I conclude that not only was Belizaire able to present his testimony and his disagreement with the testimony of his lawyer, but I fail to see how counsel would have helped in what was a very simple credibility determination.